UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

William Collier, Jr., I

Plaintiff,
19-cv-9608 (AJN)

—-V—-
ORDER

Njuguna J. Jacob and J ack Transport, LLC,

Defendants.

 

 

 

ALISON J. NATHAN, District Judge:

“For purposes of diversity jurisdiction, a limited liability company has the citizenship of

each of its members.” Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001). A

complaint or notice of removal premised on diversity of citizenship must therefore allege the

citizenship of natural persons and corporations that are members of a limited liability company.

See Handelsman v. Bedford Vill. Assoc. Ltd. P’ship, 213 F.3d 48, 51-52 (2d Cir. 2000); Fed. R.

Civ. P. 8(a). As to parties identified to be corporations, “[f]or jurisdictional purposes, a

corporation is deemed to be a citizen both of the state in which it has been incorporated and the

state in which it has its principal place of business.” Advani Enters., Inc. v. Underwriters at

Lloyds, 140 F.3d 157, 161 (2d Cir. 1998).

According to the Court’s Order of October 18, 2019, Plaintiff was to amend his

Complaint “to allege the citizenship of each constituent person or entity comprising Jack

Transport, LLC (including the state of incorporation and principal place of business of any

corporate entity member).” Dkt. No. 5. As of the date of this Order, Plaintiff has amended his

Complaint but failed to allege the citizenship of each of Jack Transport, LLC’s members. Within

twenty days of the date of this Order, Jack Transport LLC shall amend the Notice of Removal to

B Rerarcner tinct seve mast mee

NOV 21 2019.

|
 

allege the citizenship of each constituent person or entity comprising J ack Transport LLC
(including the state of incorporation and principal place of business of any corporate entity
member). If, by the foregoing date, J ack Transport LLC is unable to amend to truthfully allege
complete diversity of citizenship, then this action will be dismissed for lack of subject matter
jurisdiction without further notice to any party.

Dated: November , 2019 :
New York, New York |

 
      

\ ALISON J. NATHAN
United States District Judge
